DETAILED ACTION
This Notice of Allowability is based on the arguments and amendments filed [June 9, 2021] and the Examiner’s Amendment [February 9, 2022].
Claims 1, 2, 7, 8, 9, 11-15, and 17-22 have been amended.
Claims 3, 10, and 16 have been cancelled.
Claims 1, 2, 4-9, 11-15, and 17-23 are allowable over the prior art and patentable as eligible subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1.	(Currently Amended) A method, comprising:
obtaining, by a device, information that identifies a product or a service;
collecting, by the device, one or more reviews associated with the product or the service from one or more sources,
wherein each review of the one or more reviews includes respective review information;
processing, by the device, the one or more reviews to determine respective additional review information associated with each review of the one or more reviews, 

an indicator of review authenticity;
a review history associated with a user profile associated with the respective review; and
a measure of influence associated with the user profile;
training, by the device, a machine learning model based on pre-processing historical reviews to generate a minimum feature set that corresponds to the additional review information and applying a classification technique to the minimum feature set;
selecting, by the device and using the machine learning model, a particular review, of the one or more reviews, based on review information of the one or more reviews and the additional review information associated with the one or more reviews,
wherein selecting the particular review comprises:
providing, as input to the machine learning model, the respective additional review information associated with each review of the one or more reviews, 
receiving, as output from the machine learning model, respective relevance scores indicating, for each review of the one or more reviews, a respective measure of importance that is based on the additional review information, and

sending, by the device and based on the particular review, an electronic calendar invite to one or more personnel associated with the product or the service.





Claim 2.	(Previously Presented) The method of claim 1, wherein collecting the one or more reviews comprises:
collecting a plurality of reviews from the one or more sources;
identifying a set of reviews, of the plurality of reviews, that are associated with the product or the service; and 
selecting the one or more reviews, of the set of reviews, based on a content associated with the one or more reviews.

Claim 3.	(Canceled) 

Claim 4.	(Original) The method of claim 1, wherein processing the one or more reviews to determine the respective additional review information associated with each review of the one or more reviews comprises:
processing, using a sentiment analysis technique, the one or more reviews to determine a respective sentiment associated with each review of the one or more reviews.

Claim 5.	(Original) The method of claim 1, wherein processing the one or more reviews to determine the respective additional review information associated with each review of the one or more reviews comprises:
processing the one or more reviews to determine a respective user profile associated with each review of the one or more reviews; and
determining a respective measure of influence of the respective user profile associated with each review of the one or more reviews.

Claim 6.	(Previously Presented) The method of claim 1, wherein processing the one or more reviews to determine the respective additional review information associated with each review of the one or more reviews comprises:

identifying the user profile;
determining, based on the user profile, a history of user reviews concerning the user profile; and
determining, based on the history of user reviews, an indicator of review authenticity concerning the review.

Claim 7.	(Previously Presented) The method of claim 1, further comprising: 
processing, by the device, the particular review to determine a comment concerning the product or the service;
generating, by the device and based on the comment, a suggested response to the particular review; 
determining an application programming interface (API) associated with a source associated with the particular review; and
sending the suggested response to the source via the API to cause the source to post the suggested response in response to the particular review.

Claim 8.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:

collect one or more reviews associated with the product or the service from one or more sources,
wherein each review of the one or more reviews includes respective review information;
process the one or more reviews to determine respective additional review information associated with each review of the one or more reviews, 
the additional review information including, for each respective review:
an indicator of review authenticity;
a review history associated with a user profile associated with the respective review; and
a measure of influence associated with the user profile;
train a machine learning model based on pre-processing historical reviews to generate a minimum feature set that corresponds to the additional review information and applying a classification technique to the minimum feature set;
select, using the machine learning model, a particular review, of the one or more reviews, based on review information of the one or 
wherein the one or more processors, when selecting the particular review, are configured to:
provide, as input to the machine learning model, the respective additional review information associated with each review of the one or more reviews, 
receive, as output from the machine learning model, respective relevance scores indicating, for each review of the one or more reviews, a respective measure of importance that is based on the additional review information, and
select the particular review based on a particular respective relevance score, for the particular review, being higher than other respective relevance scores of the respective relevance scores; and
send, based on the particular review, an electronic calendar invite to one or more personnel associated with the product or the service.





Claim 9.	(Previously Presented) The device of claim 8, wherein the review information includes at least one of:
information identifying a particular source associated with the particular review;
information identifying the user profile;
a comment concerning an attribute of the product or the service;
an image associated with the product or the service;
a rating associated with the review; or
a submission time associated with the review.

Claim 10.	(Canceled) 

Claim 11.	(Previously Presented) The device of claim 8, wherein the one or more processors are further configured to:
generate a testing protocol based on the particular review; and
cause the product or the service to be tested based on the testing protocol.

Claim 12.	(Previously Presented) The device of claim 8, wherein the one or more processors are further configured to:
identify an attribute, of the product or the service, that is a subject of the particular review; and
cause the attribute of the product or the service to be tested.

Claim 13.	(Previously Presented) The device of claim 8, wherein the one or more processors are further configured to perform one or more actions including at least one of:
testing the product or a service;
testing an attribute of the product or the service;
generating and sending an electronic message to a user associated with the particular review;
generating and sending a discount offer to the user associated with the particular review; or
generating and sending a financial offer to the user associated with the particular review. 

Claim 14.	(Previously Presented) The device of claim 8, wherein the one or more processors are further configured to:

generate, based on the comment, a suggested response to the particular review,
wherein the suggested response includes at least one of:
information related to testing of the product or the service;
information related to testing of an attribute of the product or the service;
information related to delivery of an electronic message to a user associated with the particular review;
information related to delivery of a discount offer to the user associated with the particular review; or
information related to delivery of a financial offer to the user associated with the particular review. 

Claim 15.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
obtain information that identifies a product or a service;
collect one or more reviews associated with the product or the service from one or more sources,

process the one or more reviews to determine respective additional review information associated with each review of the one or more reviews, 
the additional review information including, for each respective review:
an indicator of review authenticity;
a review history associated with a user profile associated with the respective review; and
a measure of influence associated with the user profile;
train a machine learning model based on pre-processing historical reviews to generate a minimum feature set that corresponds to the additional review information and applying a classification technique to the minimum feature set;
select, using the machine learning model, a particular review, of the one or more reviews, based on review information of the one or more reviews and the additional review information associated with the one or more reviews,

provide, as input to the machine learning model, the respective additional review information associated with each review of the one or more reviews, 
receive, as output from the machine learning model, respective relevance scores indicating, for each review of the one or more reviews, a respective measure of importance that is based on the additional review information, and
select the particular review based on a particular respective relevance score, for the particular review, being higher than other respective relevance scores of the respective relevance scores; and
send, based on the particular review, an electronic calendar invite to one or more personnel associated with the product or the service.






Claim 16.	(Canceled) 

Claim 17.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by one or more processors, cause the one or more processors to:
process the particular review to determine a comment concerning the product or the service;
obtain information concerning historical reviews and responses concerning the product or the service; 
generate a suggested response based on the comment and the information concerning the historical reviews and responses; and
cause the suggested response to be posted.

Claim 18.	(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:

send the message to a different device to cause the different device to display the message on a display of the different device.

Claim 19.	(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
generate a message that includes at least one of:
a link to a source, of the one or more sources, associated with the particular review, 
a link to the particular review, or 
a link to the suggested response; and 
send the message to a different device to cause the different device to display the message on a display of the different device.

Claim 20.	(Currently Amended) The non-transitory computer-readable medium of claim 17, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
a prompt. 

Claim 21.	(Previously Presented) The device of claim 8, wherein the one or more processors are further configured to:
process the particular review to determine a comment concerning the product or the service;
obtain information concerning historical reviews and corresponding historical responses concerning the product or the service;
generate a suggested response based on the comment and the information concerning the historical reviews and responses; and
cause the suggested response to be posted.

Claim 22.	(Previously Presented) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by one or more processors, cause the one or more processors to:
process the particular review to determine a comment concerning the product or the service;
generate, based on the comment, a suggested response to the particular review;

send the suggested response to the source via the API to cause the source to post the suggested response in response to the particular review.

Claim 23.	(Previously Presented) The method of claim 1, further comprising:
processing historical information concerning historical reviews and historical responses using a data manipulation procedure to one or more of:
	remove irrelevant information from the historical information,
	remove confidential data from the historical information, or
	remove corrupt data from the historical information; and
training the machine learning model using the processed historical information.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1, 8, and 15 are directed towards obtaining a product and product review, processing the review through a machine learning model that is trained, and sending, based on the particular review, electronic calendar invites to one or more personal associated with the product. The combination of elements, specifically the processing, training, and then sending based on the processing of electronic calendar invites is eligible subject matter than transforms the abstract idea into a practical application through the additional elements of the claim limitations. Further, the specific recitations and combination of elements regarding the processing, training, and sending based on the processing of electronic calendar invites is allowable over the prior art of record. 
The closest USPGPUB/USPAT is Mote et al [2014/0230053] that discloses a system analysis for ratings and reviews within an application store for user reviews to determine the reliability or fraudulent nature based on natural language processing. There is no disclosure in terms of sending electronic invites based on the particular review nor any disclosure in terms of the specific training elements for the machine learning model. As such, the claimed invention, based on the combination of elements, is allowable over the prior art of record.
The closest FOR is Abreu [WO 0159660 A1] which discloses product recall and having elements of scheduling, but the specific claim element of scheduling with electronic invites associated with the product is not disclosed. Abreu is disclosing a medical recall based on adverse drug reaction and does not specifically disclose elements of the machine learning training or sending of electronic calendar invites. The closest NPL reference is Yang Gao “Does social media accelerate product recalls? Evidence from the pharmaceutical industry” (November 2021). Gao discloses and discusses using social media in terms of product recalls. Gao discusses responses within social media taken by the company with the recalled product and the speed in which social media addresses product recall. There is no specific disclosure or discussion in terms of analyzing and collecting social media reviews and sending electronic invites based on a particular review, as well as, there is no discussion in terms of the machine learning training model for the review aspects. Therefore the claimed invention, based on the combination of elements, is allowable over the prior art of record.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
GAO, Yang; DUAN, Wenjing (Wendy); and RUI, Huaxia. Does social media accelerate product recalls? Evidence from the pharmaceutical industry.  (2021). Information Systems Research. 1-52. Research Collection School Of Computing and Information Systems.
Fong THY, Sarkani S and Fossaceca J (2021) Auto Defect Detection Using Customer Reviews for Product Recall Insurance Analysis. Front. Appl. Math. Stat. 7:632847. doi: 10.3389/fams.2021.632847 (product recall using customer reviews within insurance);
Abreu [WO 0159660 A1];
Elvekrog et al [2011/0288935] (discusses removing content information based on a specific social media review. The information and content removal is that the keywords are removed from the content provider promotion system);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689